President.
If Myers neither took this horse, nor was present aiding and abetting at the taking, he cannot be convicted on this indictment; for taking is a material part of the larceny. But there is evidence, that Myers had this horse; and, from this, it may be presumed, that he took him, unless he can give a credible account of his having otherwise got possession of him. You will therefore consider whether the account, which he has made of this, be credible; or whether, like the fable of the two thieves and the butcher, it be one of those tricks, which sharpers and thieves use, to cloak their common villany.
Verdict guilty.
Simonson, moved for a new trial on two grounds;-1. that the verdict is contrary to evidence; and, 2, that the direction to the jury was wrong.
President, 1. The jury had evidence, on which they might find the verdict, as they found it. The direction stated this to them. 2. We are yet of the same opinion we then gave.